Citation Nr: 1510331	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 2001 to June 2005, and from October 2007 to October 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). The Board observes that the issue of entitlement to service connection for a right knee disability was denied in a December 2005 rating decision.  However, the Veteran then entered another period of active duty service.  Given the subsequent period of service, the following decision encompasses consideration the right knee disability as part of the merits analysis instead of a new and material evidence analysis.  See 38 C.F.R. § 3.156.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).

The Veteran contends that he injured his right knee in service; specifically, he contends that his right knee was initially injured during his first period of service and that it was further injured during his second period of service during deployment training.  

On November 2008 VA joints examination, the Veteran only complained of left knee pain; tenderness was noted.  Bilateral knee x-rays were negative.  Based on her review of the Veteran's records from his second period of service and her own examination of the Veteran, the examiner diagnosed mild left knee patella femoral syndrome; she noted that the Veteran's right knee was normal on examination and concluded that he did not have a right knee condition.  Based on these findings, a June 2009 rating decision granted the Veteran service connection for a left knee disability and continued the denial of a right knee disability.  Subsequently, May 2010 right knee MRI noted a small suprapatellar effusion.

The Board finds the November 2008 VA examination to be inadequate, primarily because the examiner failed to consider the Veteran's in-service complaints of right knee pain during his first period of service and an in-service diagnosis of patellar femoral syndrome (as noted in the April 2005 separation examination report).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson,  21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for a right knee disability, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified. 

2. The AOJ should also secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for a right knee disability (i.e., update to the present the records of his VA treatment for such condition). 

3. After the development sought above is complete, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his right knee disability. The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right knee disability found. 

(b) Based on the factual record, please identify the likely etiology for each diagnosed right knee disability. Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in or caused by his service and/or events therein?  In rendering an opinion, the opining physician should consider and discuss, as necessary:  (i) the April 2005 separation physical examination that includes a diagnosis of patellar femoral syndrome; (ii) the Veteran's complaints of knee pains in his April 2005 Report of Medical Assessment; (iii) the October 2007 deployment report of medical history which includes complaints of painful knees and the examiner's finding of bilateral knee pain with patellar femoral pain syndrome symptoms; (iv) the Veteran's August 2008 report of medical history which includes complaints of painful joints in his knees and the examiner's finding of right patellar femoral pain syndrome symptoms; (v) the August 2008 separation report of medical examination which notes occasional patellar tendonitis; (vi) the November 2008 VA examiner's conclusion that the Veteran has no right knee condition; and (vii) the May 2010 right knee MRI which noted a small suprapatellar effusion.

It is essential that a complete rationale (that explains the reasoning supporting the opinion provider's conclusions) be provided for all opinions, with citation to supporting factual data and medical literature as deemed appropriate.  

4.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




